Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Ormiston on 15 December 2021.

The following claims have been amended as follows (all other claims are unchanged): 
1.  A removable unit for a three-dimensional printing system that includes a printer device and a material processing station, the removable unit comprising:
a compartment to store build material to be used during processing of a three-dimensional print job;
a first coupling configured to engage with the printer device;
a second coupling configured to engage with the material processing station;
and
a memory storing instructions for the three-dimensional print job for the printer device to manufacture a 3D print object,
wherein the instructions are readable from the memory by the printer device when the first coupling is engaged with the printer device.

6.  A material processing station for a three-dimensional printing system comprising:
a coupling configured to engage with a removable unit of the three-dimensional printing system, the removable unit having a compartment to store build material to be used during processing of a three-dimensional print job, a coupling configured to engage with a printer device of the three-dimensional printing system and with the material processing station, and a memory;
a material supply system configured to load an engaged removable unit with build material to be used during processing of a three-dimensional print job; and
a data transfer interface configured to communicate instructions for the three-dimensional print job for the printer device to manufacture a 3D print object to the memory of the engaged removable unit or to receive the instructions from the memory of the engaged removable unit, the instructions including an amount of a printing material to be used, a dimension of the 3D print object, and/or firing information for a printing agent deposition mechanism.

8.  The material processing station of claim 6, 
comprising a controller 
wherein the material supply system is configured 

9.  The material processing station of claim 6, 
comprising a controller 
wherein the material supply system is configured 

13.  A three-dimensional printing system comprising:
a printer device having a printing agent deposition mechanism, an energy source configured to fuse configured to use a build material to complete a three dimensional print job, and a data transfer interface through which the controller receives instructions for the print job;
a material supply system configured to load the build material to be used by the printer device during processing of the three-dimensional print job; and
removable unit having a compartment to store the build material, a memory configured to store the instructions for the print job for the printer device to manufacture a 3D print object, a first coupling configured to engage with the printer device for manufacturing the 3D print object according to the instructions, and a second coupling configured to engage with the material supply system for loading the build material into the compartment.

14.  The system 

17.  A removable unit for a three-dimensional printing system that includes a printer device and a material processing station, the removable unit comprising:
a compartment to store build material to be used during processing of a three-dimensional print job;
a coupling configured to engage with the printer device and with the material processing station;
and
a memory storing instructions for the three-dimensional print job for the printer device to manufacture a 3D print object, the instructions including an amount of a printing materials to be used, a dimension of the 3D print object, and/or firing information for a printing agent deposition mechanism,
wherein the instructions are readable from the memory by the printer device when the coupling is engaged with the printer device. 

18.  The removable unit of claim 17, wherein the coupling comprises a first coupling configured to engage with the printer device and a second coupling configured to engage with the material processing station, and wherein the instructions are readable from the memory by the printer device when the first coupling is engaged with the printer device.


Reasons for Allowance
Claims 1-6, 8-10, 12-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art alone or in combination teaches, suggests or renders obvious the removable unit comprising couplings configured as described in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 9a-9p Monday thru Wednesday and 10-5 Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744